                          Case 3:18-cv-00295-DCG Document 1-2 Filed 10/05/18 Page 1 of 7
                                                            INSTRUCTIONS: Please read carefullythe Instrucito.       . the reverse side and                          FORM APPROVED
I
            CLAIM FOR DAMAGE,                               supply information requested on both sides of this form. Use additional sheet(s) Ii
                                                                                                                                                                 I



                                                                                                                                                                     0MB   NO.
            IRY, OR DEATH                                   necessa. See reverse side for addItional Instructions:                                           J
                                                                                                                                                                     1105-0008
                                                                                                                                                                     EXPIRES 4-30-94

    <>57423-38O<>                                                                          2. Name, Address of claimant and claimant's personal representative, if any.
           Albert Armendariz Sr.                                                               (See Instructions on reverse.) (Number, Street, city, State and Zip Code)
           525 Magoffin AVE                                                                    MARIA GUADALUPE HERNANDEZ
           Rm 105 US Courthouse
                                                                                               FCC COLEMAN CAMP UNITE F-i
                      EL PASO, TX7901
                      United States                                                            COLEMAN, FLORIDA   33521

                                                                                          AThS           .       6. DATE AND DAY OF        ACCIDENT        7. TIME (A.M.       0RPM.)

             DMILITARY        CIVILIAN        03-16-57                  I
                                                                            Separated                                'May     2016
        8. Basis of Claim (State in detail The known facts and circumstances attending the damage,    injuly, or       death,   identifying the persons and property involved
        the place of occurrence and the cause thereof) (Use additional pages if neces.saty.)

                   ATTORNEY CLIENT BREACH OF CONTRACT
              Ipaid Mary Stillinger a total of &6O,000.00 thinking she was going cal
                my witnesess and hire a private investigator and failed to do so.
                (See Contract attached) The contracted I signed was for $30,000.00
            unless she did hire a investigator and call my witnessess. She refuses
             to return the second $30,000.00 that between my husband, father in law
                and I paid.

        9.                                                                   PROPERTI DAMAGE

        NAME AND ADDRESS OF OWNER, IF OThER ThAN CLAIMANT (Number, street, city, State, and Zip Code)



        BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND ThE LOCATION WHERE PROPERTY MAY BE INSPECTED. (See                                                instructions
        on reverse side.)
                                 $30,000.00

        10.                                                          PERSONAL INJURY/WRONGFUL DEATh

    STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATh, WHICH FORMS ThE BASIS OF ThE CLAIM. IF OThER ThAN CLAIMANT, STATE
    NAME OF INJURED PERSON OR DECEDENT.




    ii.                                                                          WITNESSES


                                         NAME
                                                                                               ADDRESS (Number, street, city, State and Zip Code)



 RENE HERNANDEZ                                                             1371 BAT MASTERSON DRIVE
                                                                            EL PASO, TEXAS 79936
    12. (See       instructions on reverse)                             AMOUNT OF CLAIM (in dollars)

        12a. PROPERTY DAMAGE                  12b. PERSONAL INJURY                  12c. WRONGFUL DEATH                      12d. TOTAL (Failure to specify may cause
                                                                                                                             forfeiture of your rights.)

            $30,000.00                                                                                                        $30,000.00
    ICER11FY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AIlD INJURIES CAUSED BY ThE ACCIDENT ABOVE AND AGREE TO ACCEPT SAID
    AMOUNT IN FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM

        1   3a. SIGNATURE OF CLAIMANT (See ins uctions on reverse side.)                                     .   P    ne   number oi'gnatory I       14. DATE OF CLAIM


                                                                                                                                     -C)             September                   9,'          )18
                                                                                                                                                                                              (



                          CIVIL ENALTY FOR PRESENTING                                               CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                 FRAUDULENT CLAIM                                   )
                                                                                                          CLAIM OR MAKING FALSE STATEMENTS
     The claimant shall torteit and pay to the United States Ihe sum of S2.000......"     Fine of not more than S1O,000 or imprisonment br not more than                   5   years
    plus double the amount of damages sustained by the     United  Slates.               or both. (See 18 U.S.C. 287 1001.)
    (See 31 U.S.C.3 729.)

95-109                                                                      NSN 754 0-00-634--'0-16                                               STANDARD FORM 95 (Rev                785l
  Case 3:18-cv-00295-DCG Document 1-2 Filed 10/05/18 Page 2 of 7


                                     MARY STILLINGER
                                         ATTORNEY
                                      4911 Alameda. EFPaso, Texas 79905
                                               (915) 775-0705
Licensed in Texas                                                              Board Certified in Criminal Law by the
and New Mexico                                                                    Texas Board of Legal Specialisabon

                                             October 22, 2014


Maria Guadalupe Hernandez
1371 Bat Masterson Drive
El Paso, Texas 79936

          Re: Investigation: United States v. Maria Guadalupe Hernandez
              NCUA v. Maria Guadalupe Hemandez, EP-14-CV-0380-DB

DéãiMHèrijäñdez:
        I am writing to confirm our employment agreement. You are hiring me to represent you
in the above-referenced investigation that is pending in the United States District Court for the
WesternDistrjct of Texas, and also to answer the above-referenced lawsuit filed against you.

         We have agreed that my initial fee this representation is $30,000. We will negotiate
additional fees once we know more about your situation. You understand that this fee covers my
representation of you in the investigation prior to charges being filed. You understand that I
have been told that criminal charges will be filed against you shortly. However, in order for me
to file an entry of appearance for you in that criminal case, there will be additional fees.

        Further, with respect to the civil case, our agreement covers the initial response to the
restraining order and answer to the lawsuit. It does not cover the full scope of representation in
this case.

          I do not bill hourly and the entire fee is   non-refundable, regardless of the outcome of the
investigation or civil case. You understand that the fee is earned upon payment in consideration
for my agreement to take the case. Further, you have agreed to a fixed fee, in lieu of hourly
billing. I can make no representation regarding the outcome of tbe investigation or case.

        Expenses are separate and may include such things as court reporter fees, overnight
courier fees, witness fees or travel expenses, private investigator fees, and expert witness fees. I
will not incur any large expenditure without your prior approval.

          If this letter accurately reflects our agreement, please sign this letter at the bottom and
return it to me.

                                                            Sincerely,

                                                            Mary Stillinger
    Case 3:18-cv-00295-DCG Document 1-2 Filed 10/05/18 Page 3 of 7



                                   November 2, 2016




Re: Attorney fees




Dear Mary,



               In the initial attorney fees contract letter dated October 22, 2014, that
I signed, you charged me a total of $30,000.00 which it clearly states that its non
refundable. I ended paying a total of $60,000.00 thru the end of the trial. We would
like to know since there was no witness called, private investigator, witness fee or
travel, if we will get a refund from the last $30,000.00 that we paid. We are trying
to see if we can come up with the appeal attorney's fees.




Thank you

                      nandez
             Case 3:18-cv-00295-DCG Document 1-2 Filed 10/05/18 Page 4 of 7




                                   *




                    RIOPT
                     _
                    DATE                                2Lf/
                                                                                  No.    2[217
                    FROM         (focI               f.',it4                             Is   i5;c4
                                           (J             -J    i                               DOLLARS
                           RENT
                                      A-
                                                                                  (   3! _    iZ7'/'iO1i




    /
                                                     WUDPRONEYfj                                                   No   IO28t92
                                                                                                     A      DAY   WAmNO P EROD AND
        -GThE                                   -.
                                                       nU9U$t       28..   'sic
                                                                                                         O REPLACE ThIS DUAVEE
                                                                                                                                      AN
                                                                                                                                 REQUiRED

        P4             STILL                                                +-


                                                                                                                  $213,000..00



L.                 &LEOIARD



p
                                                                           L

                           2:"                  ioa oa                     SSe000




                                  S
  312081089- GECU                                         Tuesday. August 15, 2017 4:39 PM CT
          Case 3:18-cv-00295-DCG Document 1-2 Filed 10/05/18   Page 5 of 7
   Capture               Sequence   I         Check   I    Member   I       KiLo   Amount         Return        Return
   Date                                                                                           Reason        Date
   10127/2014            92163970             3677         80032419                  $10.000.00



                            LEONARDO OR OIEUA HERNANOEZ                                                     3677
                                        7840 JERSEY ST 7724280
                                                                                                           ea-81ow3zo
                                           EL FASO, TX 7g916
                                                                                                  DAlE

                  THE
                          Ai4p y                 yfz      Ij

             VGECU
                        P.5Occ8   RA95 MEMBER                                      OPIFY

                                                                        ____________________________________



  >112011619< 20141024
  WaSTSTAR BANK
             27
                                              MEMBER COP'
                                                            1.




https://www.tranzact.org/Services/ShareDrafts                                                                     8/1 5/20 17
                                                                   Tuesday, August 15.20174:36 PM CT
        Case
 312081089- 3ECU3:18-cv-00295-DCG         Document 1-2 Filed 10/05/18   Page 6 of 7
  Capture           Sequence#    Check#        Member#      HILo   Amount            Return          Return
  Date                                                                               Reason          Date

  10/3012014        72683334     969711        88000010               515.00000




                                                                                            969711
                                                                            A   e DAY WAIT(O PER)OD AND AN
                                                                                UOOCI       MAYE IIEOUED
                                          tWi?r    42tJI4

         pA*FY                                                                        s15;cOO.1)


                       TH) &",    !1      4
         CASHJESCHECK
                 'IrGECU
      P.O. BOX
                                MEM}3ER.                     ..




                     a'q9?ii     ':3208&O8q':        8BOOOOIO'



                                                                                                 I
                                                                                         5!I                  F
                                                                                                     .




                                                          cop

                                                                                                     H




https://wwwtranzact.org/Services/ShareDrafts                                                             8/15/2017
57423-38fl
     Maria Heruandez
     Federal Corn Complex Camp Unit F-I
     P0 Box 1027
     Coleman, FL 33521
     United States



                                                                                        U.S. POSTAGE PAID
                                                                                        FC1 LG ENV
                                                                                        COLEMAN, FL
                                                                                        33521
                                                                                        OCT01 18
                                                                                        A MO U rtT

                                                                         1023             $0.00
                                                                                79901   R2305Hl 30354-09




                                          <>57423-380 <>
                                                 Albert Armendatiz Sr.
                                                 525 Magoffin AVE
                                                  Rm 105 US Courthouse
                                                  EL PASO, TX 79901
                                                  United States
                                                                                                            Case 3:18-cv-00295-DCG Document 1-2 Filed 10/05/18 Page 7 of 7
